 ROADWAYEXPRESS, INC.157Roadway Express,Inc. and Clay Donald Ferguson.Case I I-CA-4888April 25, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY,AND PENNELLOand 8(a)(3), I see no need to consider whether thearbitration award of the Carolina Joint Bi-State Com-mittee satisfied the standards of acceptability set forthin theSpielbergManufacturing Co.3andAirco Indus-trialGases-Pacificcases.4DECISIONSTATEMENT OF THE CASEOn December 1, 1972, Administrative Law JudgeJohn M.Dyer issued the attached Decision in thisproceeding.Thereafter,counsel for the GeneralCounsel filed exceptions and a supporting brief,Charging Party filed exceptions and a supportingbrief,and Respondent filed a brief in opposition tocounsel for the General Counsel's exceptions andCharging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings,findings ,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the instant complaint be, and the samehereby is,dismissed.MEMBER FANNING,concurring:I concur in my colleagues'adoption of the Admin-istrativeLaw Judge'sindependent findings thatFerguson's discharge was not a result of his limitedadvocacyofProfessionalDriversAssociation(PROD)or of his general complaints on safely. Therecord indicates that Respondent's sole motivationfor discharging Ferguson was not his complaint butrather his refusal to drive a truck which Ferguson hadargued was unsafe and which the Respondent, afteran investigation,considered safe.Since the record does not indicate any motivationin Ferguson'sdischarge violative of Section 8(a)(1)iCharging Party's motion for consideration of a new Labor Departmentregulation and correction of an error in its brief is granted.The Administrative Law Judge inadvertently referred to Iowa's seniorSenator as Howard Hughes,rather than Harold Hughes.3 112 NLRB 1080.4 195 NLRB 676JOHN M. DYER,Administrative Law Judge:Clay D. Fer-guson was discharged by Roadway Express, Inc., hereincalled Roadway,Respondent,or the Company,on March20, 1972,' for the Company's stated reason that he refusedto carry out his work assignment and drive a tractor-trailerfrom Nashville,Tennessee,to Columbia,South Carolina.Ferguson filed a charge in this case on April 7,2 alleging thathis discharge violated Section 8(a)(1) and (3) of the Act, butthis charge was amended on July 27 to delete the 8(a)(3)allegation and instead allege infringement of his Section 7rights and violation of Section 8(a)(1) by his discharge.The Regional Director for Region 11 issued the com-plaint in this case on July 28, alleging in addition to therequisite jurisdictional and commerce facts that Respon-dent had terminated Ferguson because he engaged in con-certed activities and that Respondent through DriverSupervisor C. B. Crim had violated Section 8(a)(1) by astatement he made to Ferguson on December 27, 1971.Respondent's answer of August 23 admits the service andcommerce allegations,the positions of various Respondentsupervisory personnel,and the March 20 termination ofFerguson,but it denies that Respondent has in any wayviolated the Act. Respondent moved to dismiss the com-plaint because on the same facts an independent arbitraltribunal had held against Ferguson and Respondent arguesthat the Board should defer to that decision.SpecificallyRespondent is a party to the National Master FreightAgreement with the Carolina Freight Council and with theTeamsters.Pursuant to that contract Ferguson filed a griev-ance concerning his discharge which was processed with theCompany and then before the Carolina Joint Bi-StateGrievance Committee, herein called the Committee, whichbody heard the grievance on April 11 and deniedFerguson's claim that he had been wrongfully discharged.The answer asserts that this decision of an impartial arbitralpanel is final and binding on all parties and should bedeferred to and the complaint should be dismissed.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses,and to argue orallyat the hearing held on August 30 and 31 in Winston-Salem,North Carolina. General Counsel and Respondent havefiled briefs which have been carefully considered.The parties are in basic agreement as to the occurrenceof the events but disagree as to whether tractor 5777, whichiUnless otherwise stated all the events herein occurred during 1972.2 Ferguson also filed charge I1-CB-349 against Local Union 391, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica,herein variously called the Local, Teamsters,or the Union, thebargaining agent for Respondent's employees,which charge he later with-drew at the request of the Regional Office on the grounds of insufficientevidence203 NLRB No. 25 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDFerguson was driving on March 20, was safe to drive. Theevidence produced before me is basicallythe same evidencewhich was presented to the Committee with the exceptionthat the manner of presentation differed. At the Board hear-ing witnesses were examined and cross-examined and vari-ous documents offered in evidence. At the Committeehearing, oral presentations were made by Driver SupervisorCrim for the Company and Representative Mabe for theUnion. They read selected portions from affidavits and doc-uments and made those affidavits and documents availableto the Committee.Ferguson was present and was permittedto make any remarks he thought pertinent to the proceedingand asked if he had any evidence he felt should be adduced.After making some statements Ferguson said he had noth-ing further to offer.It appears that the first question to be answered is thedeferral question and I find that the answer to that questiondisposes of this proceeding. I have determined that underapplicable Board law, even though it be possible I might notreach the same conclusions as did the Committee, I shoulddefer to their decision and dismiss this complaint,and I willso find and recommend.On the entire record in this case, I make the following:FINDINGS OF FACTSITHE BUSINESS OF RESPONDENT AND THE UNION INVOLVEDRespondent is a corporation engaged as an interstate car-rier of motor freight operating in a number of States in theUnited States with terminals located in North Carolina,South Carolina, Tennessee, and Virginia. During the pastyear Respondent received revenues in excess of $50,000from its interstate freight operations.Respondent admits and I find that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Local Union 391, International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers of America, isa labor organization within the meaning of Section 2(5) ofthe Act.11THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Undisputed FactsClay Ferguson started to work for Respondent as anover-the-road driver in August 1963. In December 1971Fergusonwas assigneda trip from Danville, Virginia, to aPennsylvania destination and had some conversations con-cerning it with his supervisors since his wife was due to havean operation. After encountering some difficulties due tothe tractor and due to the trailer load being off-center (alarge packing box on a flatbed trailer), Ferguson refused toproceed and was discharged. He filed a grievance whichwent to the Committee which reinstated him but did notgrant any backpay. Ferguson testified without contra-diction that after the Committee's decision,and in the pres-enco of Respondent's Driver Supervisor C. B. Crim, one ofthe panel management members of the Committee told himthat he had a good job with Roadway and should appreciateworking for them and that they didn't want to see him downthere anymore.During the several phone calls between Ferguson andDriver SupervisorC. B. Crim,concerning this Danville trip,Crim apparently lost his patience and told Ferguson he wastired of his little jabs and schemes.Crim did not recall theremark,but I do not think that under the circumstances thisremark violatedthe Act.Itwas not directed to any unionor concerted activities of Ferguson.I therefore dismiss para-graph 6 and 6A.On March 20 Ferguson was assigned tractor5777 for arun from Nashville, Tennessee,to Columbia,South Caroli-na. After reporting toworkaround 10 a.m., he inspected thetractor and found the seat was loose.A mechanic was as-signed to fix it and he did so. Ferguson mentioned to themechanic that something was wrong with the transmissionin that the gears seemed to be set too close together anddidn'tchange right. The gear shift was checked and themechanic reported that nothing was wrong with it. Fergu-son left stating that they wouldprobablyhave to come afterhim since on a previous occasion he had a tractor whosegears felt like that and it had broken down on the road.Aftergoing a short distance Ferguson noticed some slack inthe fifth wheel(the coupling connection between the tractorand the trailer) which caused a jerking motion when thegears were changed or the brakes applied.After getting out on Interstate 40, he noticed a jerkingand twisting motion in the tractor cab which started around25 or 30 miles per hour and got progressively worse through40 to 45 miles an hour.He testified he was having troubleholding the truck in the road,felt it was extremely unsafe,and stopped after going 5 or 6 miles. He signaled anotherRoadway truck and asked the driver,Roy Potts,to drivetractor 5777and tell him what if anything was wrong withit.Potts agreed and drove off in tractor5777,while Fergu-son followed in Potts' tractor.Afterdriving a short distancePotts pulled over and, according to both Potts and Fergu-son, told Ferguson there was something wrong with thetractor in the way it was jerking around,and he didn't feelitwas safe and advised Ferguson to take it back to Nash-ville.Ferguson said he would continue to the nearest truckstop(Hageman's) where Ferguson pulled in and Potts wenton to his destination.Itwas then about noontime and Ferguson called theNashville dispatcher and told him something was wrongwith the tractor.The dispatcher told him to have the me-chanic at Hageman's check out the tractor and call back.Hageman's mechanic John Buckliew is a small-statured in-dividual with some 4-5 years,experience as a truck mechan-ic.After beingtold byFerguson that the tractor was jerkingaround, Buckliew"road-tested"it, testified he could barelyhold it on the road,and reported this to Ferguson and toldhim that he could not remedy the problem.Ferguson calledthe Nashville dispatcher,reported what Buckliew said, andput Buckliew on the phone with the dispatcher. Buckliewsaid it appeared to him that the front end was out of lineand the right front tire was cupped,and he couldn't effectthe repairs.The dispatcher then asked Ferguson to carefullydrive to Cooksville some 50 or so miles further on whereRespondent had a "tire bank"and a man who could changethe tire and possibly align the front end. Ferguson refused,saying the tractor wasn't safe on the road. ROADWAYEXPRESS, INC.Ferguson also talked to the main office in Winston-Salemand said that something was wrong with the tractor and thathe wouldn't move it.It was decided that the Nashville termi-nal would send a mechanic and a safety man to Hageman'sto check the tractor.Mechanic Joe Caudill,who operates amobile repair business for trucks,and Merritt Williams,Respondent's safety supervisor for its District 5,arrived atHageman's around 1:30 or 2 o'clock,conferred with me-chanic Buckliew and Ferguson,and then took the tractor-trailer for a road test.Both Caudill and Williams testifiedthat there was some vibration in the front end around 40 to42 miles an hour but that it diminished above or below thatspeed,and they considered the vehicle safe and so advisedFerguson after performing the road test.Ferguson againrefused to continue the trip and further phone calls weremade.Ferguson contracted Safety Investigator Claude Gatlin,Jr., of the Department of Transportation (DOT) and askedhim to check the vehicle.Gatlin,the DOT man got to thetruck stop late in the evening of March 20.In the meantimeRespondent had sentdriver C.J.Roberts(15 years as acompany driver)to Hageman's to take the vehicle on toColumbia,South Carolina,since Ferguson refused to driveit.Gatlin inspected the tractor visually,as had Caudill, andcould find nothing visibly wrong with it.Gatlin refused todrive it himself,saying he was not a truckdriver and askedreplacementdriverRoberts to roadtest it and tell them whatif anything was wrong with it.Roberts testified he drove itsome 10 to 15 miles,reported to Gatlin and Ferguson thatthere was a wobble or shimmy in the right front wheel,demonstrated to them some slack in the"fifth wheel" cou-pling between the tractor and the trailer,and said he felt itwas safe to drive.Roberts after making this report drove the vehicle on toColumbia,South Carolina,and wrote up a vehicle reportstating that there was some slack in the "fifth wheel" andsome shimmying in the right front wheel.Roberts testifiedthat the shimmying and wobbling occurred at 35 to 40 milesan hour and that above that speed it stopped.Ferguson was given a bus ticket and left for Winston-Salem.On the following day he received a letter from Re-spondent stating that based on his actions of March 20 hisseniority was terminated which in effect meant he was dis-charged.After the unit arrived in Columbia, South Carolina, it wastaken overby driverMarch Logan,who had driven for theCompany some 14 years and had been an over-the-roaddriver for24 or 25 years.Logan drove the tractor-trailerwith the same load to Charleston,South Carolina, where thetrailer was dropped.After laying over for 12 hours Logandrove tractor5777 withanother trailer to Winston-Salem,arriving there on March 22. Logan testified that he hadspoken todriverRoberts who brought the unit fromHageman's and asked how it was steering,and Roberts toldhim that it drove alright as far as he was concerned. Logansaid he considered the vehicle safe for the road or he wouldnot have driven it.Edward D.Ray, a journeyman mechanic at Respondent'sKernersville shop,has worked some 14 years as a garage-man and mechanic for the Company.On March 22, Rayreceived a work order on tractor5777 whichhad been writ-159ten by his maintenance shop foreman,Gary Bennett. Thework order statedthathe was to repair the clutch which washardto push,check thefifthwheel for slack,and check thesteering and the front end. Ray testified he checked theslack in the fifth wheel with a pin on a handle and foundthat it did not seem to need adjustment,and so on the workorder he wrote in code number 1 indicating that it had beenchecked and no repairs or adjustments were necessary. Healso found that the clutch operated normally and wrotecode number I in as the action opposite that direction forrepair.Ray testified that in checking the steering he checked thefront end and the rear springs and hangers and found therear spring hangers and pins excessively worn and in hisopinion needing replacement.He showed the worn condi-tion toForeman GaryBennett and Fleet Manager Healeywho was in the garage.A shorttime later Foreman Bennetttold Ray toput the vehicle onthe readyline, rating it asserviceable,and not replace any parts.Thereafter Supervi-sor Bennett added to theworkorder "rear pins and han-gers" and "RoadTestOK" and inserted code number 1beside each.The vehiclewas not "road-tested"by eitherRay orSupervisor Bennett and was only driven inside the"yard." Tractor 5777was sent out on another assignmentlater that day.Ferguson filed a grievance concerning his discharge,which came before the Committeeon April 11. A copy ofthe transcript of that proceeding was received in evidenceas General Counsel'sExhibit4.A reviewof the transcript(17 single-spaced typedpages)shows that theCompany'spositionwas set forthby DriverSupervisor Crim andFerguson'sposition was givenby UnionRepresentativeMabe and amplified by Ferguson.In the Company's pres-entationCrim said that themechanic who checked tractor5777was journeyman mechanicRay, whohad been a shopsteward for the Union,and he offeredthe drivers' reportsand the mechanic's report.This submission does not indi-cate that some of the code checks were made by SupervisorBennett andnot bymechanic Ray. Mabe for the Union setforthFerguson's case including citing from and makingavailable to the Committee statements from Ferguson, fromdriverPotts,who drovethe tractor at Ferguson's request,fromBuckliew,Hageman'smechanic,and fromRespondent'smechanic Don Ray stating he had found therear spring hangers and pinsbadly wornand in need ofreplacement.After thisFerguson was allowed to supple-ment his statement, and he was questioned by the panelconcerning the events. Ferguson and Mabe were asked bythe Committeeif they hadanything further to offer and theyreplied thatthey did not. The Committeethen met in execu-tive session and later announced its decision denying thegrievance.B. General Counsel's PositionsFerguson testified that he had picked up some literaturein Cincinnati from an organization known as PROD (pro-fessional drivers),which was begun by Ralph Nader follow-ing hearings before Senator Howard Hughes and whosepurpose is to stress safety in the trucking and bus industries.He brought the pamphlets to Respondent's Kernersville ter- 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDminal and one of them was placed on the bulletin board.Ferguson did not testify that he sought in any other way topromote PROD or that Respondent had any knowledge ofany connection between him and PROD, and he admittedhe did not join PROD. A company driver named Merrillwho had testified before Senator Howard Hughes' commit-tee pushed PROD and his efforts were known by Respon-dent.General Counsel assumes and seeks a finding that Re-spondent and the Union would be inclined against PRODbecause of the attacks made by that organization on thesafety records of the trucking and bus industries and theattitudes or inaction of management and the Union. Thereis noproof of the attitude of either Respondent or the Unionand such an assumption would have to be made on the basisof PROD's pamphlets. From this.position General Counselurges that Respondent took a dimmer view of those whomade safety objections to equipment than it had prior toPROD's organization.Respondent was awareof PRODand various Respon-dent supervisors may have seen its literature; however, theincidents cited by General Counsel do not establish thatRespondent has changed its view of employees complainingabout safety conditions. In each of the cited incidents Re-spondent sought to ascertain whether the condition wasunsafe or not, sometimes urging drivers to proceed withtheir equipment, but in each case making the repairs (foundnecessary) before requiring the driver to proceed. Similarlyhere Respondent made an effort to determine whether thevehicle was roadworthy or not and determined to its satis-faction that it was. The fact that two experienced driversdrove the vehicle some 800 miles without untoward prob-lems would seem to bear out Respondent's view.I cannot say that Respondent sought toretaliate againstFerguson for anything he may have done in behalf ofPROD since there is no evidence that he did anything ofwhich Respondent might be aware, if indeed it is opposedto PROD.From the evidence before me I cannot conclude thatRespondent treated driver complaints about safety in a dif-ferentmanner after the organization of PROD.It seemsclear that in each instance of a complaint concerning safetysome attempt was made to determine the validity of thecomplaint and the problem was remedied before the vehiclewas ordered to proceed.Therefore I cannot find that there is any disparity in theway driver's safety complaints were treated after the organi-zation of PROD and I conclude that PROD had nothing todo with the treatment accorded Ferguson.Nor do any of General Counsel's cited events indicate anuntoward difference in the manner safety complaints weretreated as against other contract violation complaints. Gen-eral Counsel urged that there was a disparity in that onedriver was discharged for refusing to take a load of freightdirectly to a destination, claiming that under the contractthe freight should be taken to the Raleigh terminal and thendispatched on a local or "peddle" run by a small truck toitsdestination.Respondent reinstated this driver after hefiled a grievance and granted him backpay without going tothe Committee. General Counsel concludes from this, andurges, that personnel discharged for things other than safetycomplaints were treated more generously by Respondentand accordingly safety complainants were accorded dispa-rate treatment.This seems too much of a jump to me. The facts seemrather to suggest that, where the contract specifically pro-vides what is a "peddle" run and what is not, Respondentmay have reviewed the contract, found itself in error, andsettled the matter as quickly as possible. The question in theinstant caseappears to be one of expert opinion, possiblymixed with results, that is, whether the vehicle was roadwor-thy. The issue as to whether a run is a "peddle" run or anover-the-road one would seem clear cut by comparison. Ican find no evidence of disparate treatment in comparingthese two events.Article 16 of the National Master Freight Agreementprovides in part as follows:The Employer shall not require employees to take outon the streets or highways any vehicle that is not in safeoperating condition or equipped with the safety appli-ancesprescribed by law.It shall not be a violation of thisAgreement where employees refuse to operatesuchequip-ment unless such refusal is unjustified.All equipmentwhich is refused because not mechanically sound orproperly equipped, shall be appropriately tagged sothat it cannot be used by other drivers until the mainte-nance department has adjusted the complaint. Afterequipment is repaired, the Employer shall place onsuch equipment an "OK"in a conspicuous place so thedriver cansee the same.Under no circumstances will an employee be re-quired or assigned to engage in any activity involvingdangerous conditions of work or danger to person orproperty or in violation of any applicable statute orcourt order,or in violation of a government regulationrelating to safety of person or equipment. The term"dangerous conditionsof work"does not relate to thetype of cargo which is hauled or handled. [Emphasissupplied.]This article, particularly the emphasized part, appears toset the stagefor the grievance proceeding before the Com-mittee. For, having concluded that the General Counsel'sarguments concerning disparate treatment are ill-founded,we come to the last contention, that Ferguson was dis-charged for asserting his Section 7 rights and insisting onperformance of the contract. Here Ferguson under the con-tract is assertinghis right not to be required to drive anunsafevehicle. The question then devolves on whether hisrefusal (again under the contract term)is justified or not, orfurther if he is being penalized for asserting his right. Butthis right must include the obligation of Ferguson beingsubstantially correct in his assessment of the safety factorsand not "crying wolf."In essence this is the question that was presented to theCommittee. That Committee in reaching its conclusion todeny the grievance had to conclude that Ferguson's refusalto drive the vehicle was unjustified.Possibly bolstering itsconclusion is the fact that the tractor was driven some 800mileswithout any repairs by experienced drivers afterFerguson's refusal.It appears then that the Committee considered and decid-ed in essence the same question that I would have to resolve; ROADWAYEXPRESS, INC.that is, whether Ferguson was discharged for enforcing acontractual right.In this circumstance and under theBoard's law inSpielbergManufacturing Co.,112 NLRB1080, it seems that I should defer to the Committee's deci-sion if the elements set forth inSpielbergare met.In inverse order,the decision of the Committee is notclearly repugnant to the purposes and policies of the Act.The facts are closely balanced and one could concludeeither that the truck was safe or unsafe depending on one'sassessment of those inspecting the vehicle and its subse-quent use.The parties had agreed to be bound by the Committeedecision as evidenced by the contract terms and the partic-ipation of Ferguson, the Union,3 and the Company in theproceeding.The remaining question is whether the proceedings of theCommittee were fair and regular. The General Counsel con-tends that they were not because witnesses were not pre-sented for their individual testimony and the therapeuticeffects of cross-examination.General Counsel maintainsthatwhere confrontation and cross-examination are notpresent,the traditionsof Anglo-Saxon law are so distortedas to make the proceeding not fair or regular and this, heclaims,deprived Ferguson of due process.Neither the General Counsel nor Ferguson claims thatthe hearing was unfair or not regular in any other mannersuch as was claimed inDenver-Chicago Trucking Company,Inc.,132 NLRB 1416. There the Joint Committee was com-posed of an equal number of management and union repre-sentatives and had functioned in the same manner for some18 years in disposing of grievances. In theDenver-Chicagocase the grievants claimedthey hadnot received a fair hear-ing by having theirwitnessesinterrupted and reprimandedand evidence refused, and by their not being given the rea-sons for the decision after they were requested. No suchclaims are made in the instant case.The Board in theDenver-Chicagocase, despite thesegreater problems, decided to defer to that arbitral processand in essence passed on the sufficiency of the manner inwhich the case was held.There was no allegation of collu-7The General Counsel appears to hint that the Union did not exert itselfin Ferguson's behalf because of his associationwith PROD,but nowhere wasit alleged or was evidence offered that theUnion wasdishonest or misleadingin its treatment of Ferguson or even that it opposed him or PROD Therefore,that questionunderHumphrey v. Moore,375 U. S 335,has no place here.161sion between management and union representatives there,nor is there here.It does not appear feasible for the Board or me to estab-lishwhat is a proper form and manner of arbitral processand determine that without presentation of witnesses andcross-examination an arbitral proceeding is not fair andregular.The Committee has been in existence for a numberof years and apparently has developed and followed a pro-cedure which has allowed it to settle grievances and disputesunder the contract to the satisfaction of those parties. Itwould seem presumptuous at this time on the state of thisrecord to tell those parties their procedures are not fair andregular unless there is confrontation of witnesses and cross-examination,and I will not so presume 4Thereisno explicit statementby theCommittee that itwas not dealing with the unfair labor practice aspects of thematter, such as was made by the arbitrators inAirco Indus-trialGases,195 NLRB 676, andKalamazoo Gazette,193NLRB 1065. In fact I have found that the Committee'sdecision is on the same facts on which an unfair laborpractice finding would depend.A decision on those factshas been made by an arbitral body whose impartiality hasnot been attacked.On those facts the Committee found thatRespondent was justified in discharging Ferguson for hisrefusal to continue his assigned trip to Columbia, SouthCarolina, and in effect found that the vehicle was roadwor-thy.The requisite showings having been made,I hereby grantRespondent'smotions to dismiss the complaint and to deferto the April 11 decision of the Carolina Joint Bi-State Com-mittee regarding Ferguson.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:5ORDERThe complaintisdismissed in itsentirety.° InHonolulu SiarBulletm,Lid.,123 NLRB 395, 408, fn. 45,the Boardacknowledged that the strict standard of a Board hearing is not necessarybefore the Board will defer to an arbitration award.5 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of theRules and Regulations,be adopted by the Boardand become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.